Case: 13-13353   Date Filed: 12/31/2013   Page: 1 of 6




                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13353
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:12-cr-10029-JLK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SCOTT WILLIAMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (December 31, 2013)

Before TJOFLAT, JORDAN, and HILL, Circuit Judges.
              Case: 13-13353     Date Filed: 12/31/2013    Page: 2 of 6


PER CURIAM:

      Scott Williams appeals his 100-year total custodial sentence, imposed after

he was convicted on 2 counts of sexual exploitation of a minor to produce child

pornography, in violation of 18 U.S.C. § 2251(a) and (e), 1 count of distributing

child pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1), 2 counts of

possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and

(b)(2), and 1 count of being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). Williams argues that his total sentence is unreasonable,

because it results in unwarranted sentencing disparities compared to similarly

situated defendants.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.
586, 591, 169 L. Ed. 2d 445 (2007). We review a sentence for reasonableness using

a two-step process, ensuring that the sentence is both procedurally and

substantively reasonable. United States v. Turner, 626 F.3d 566, 573 (11th Cir.

2010).

      A sentence is procedurally unreasonable if the district court erred in

calculating the guideline range, treated the Sentencing Guidelines as mandatory,

failed to consider the § 3553(a) factors, selected a sentence based on clearly

erroneous facts, or failed to adequately explain the sentence, including any


                                          2
               Case: 13-13353     Date Filed: 12/31/2013    Page: 3 of 6


deviation from the guideline range. United States v. Rodriguez, 628 F.3d 1258,

1264 (11th Cir. 2010). The district court is not required to explicitly state that it

considered the § 3553(a) factors, as long as the court’s comments demonstrate that

it considered the factors when imposing sentence. United States v. Flores, 488
F.3d 936, 944 (11th Cir. 2007). The substantive reasonableness of a sentence is

determined in light of the totality of the circumstances, and we will not vacate a

sentence as substantively unreasonable unless we are left with the definite and firm

conviction that the district court clearly erred in weighing the § 3553(a) factors and

imposed a sentence outside the range of reasonable sentences. Turner, 626 F.3d at

573. Under this standard, the district court does not need to impose the same

sentence we would have given; it need only impose a sentence that is within the

range of reasonableness. United States v. Irey, 612 F.3d 1160, 1190-91 (11th Cir.

2010) (en banc). The party challenging the sentence has the burden of

demonstrating that the sentence is unreasonable in light of the record and factors

outlined in § 3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The district court is required to impose a sentence “sufficient, but not greater

than necessary, to comply with the purposes” listed in § 3553(a), including the

need to reflect the seriousness of the offense; promote respect for the law; provide

just punishment for the offense; deter criminal conduct; protect the public from the

defendant’s future criminal conduct; and provide the defendant with educational or


                                           3
               Case: 13-13353     Date Filed: 12/31/2013    Page: 4 of 6


vocational training, medical care, or other treatment. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the district court must also consider the nature

and circumstances of the offense, the history and characteristics of the defendant,

the kinds of sentences available, the applicable guideline range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1),(3)-(7). In considering the § 3553(a) factors, the district court does

not have to discuss each one explicitly. United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008). An acknowledgement that the court has considered the

defendant’s arguments and the § 3553(a) factors will suffice. Id.

      We will defer to the district’s court judgment regarding the weight given to

the § 3553(a) factors, unless the district court made a clear error in judgment and

imposed a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case. Id. Furthermore, the fact that a sentence is below the

statutory maximum is indicative of its reasonableness. See id. The district court’s

disagreement with a defendant’s position on sentence disparity does not show the

district court failed to consider the factor or that the sentence is unreasonable. Id.

Moreover, as we noted in Irey, it is “not often left with [the] definite and firm

conviction” that a district court committed a clear error of judgment. 612 F.3d at

1190-91 (quotation omitted). Section 3553(a)(6) provides that the district court is


                                           4
              Case: 13-13353    Date Filed: 12/31/2013   Page: 5 of 6


required to consider “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6). No unwarranted sentencing disparity exists among

defendants who are not similarly situated. United States v. Spoerke, 568 F.3d
1236, 1252 (11th Cir. 2009).

      The district court did not impose a procedurally or substantively

unreasonable total sentence. It correctly calculated Williams’s guideline range,

including its recognition that his guideline range was 110 years, the cumulative

total of the statutory maximum sentences for each count, and it adequately

considered the § 3553(a) factors. Rodriguez, 628 F.3d at 1264. His argument that

his total sentence is disparate from sentences imposed on similarly situated

defendants is meritless, as we have affirmed sentences equaling or exceeding

Williams’s total sentence for defendants convicted under the same statutes, and

Williams admitted to committing sexual acts with children, rendering his offense

conduct comparable to the defendants in those cases. See, e.g., United States v.

Johnson, 451 F.3d 1239, 1241-44 (11th Cir. 2006) (140-year sentence reasonable

where defendant took pornographic photos of 3 minor males, and transmitted them

via the Internet); see also United States v. Sarras, 575 F.3d 1191, 1219-21 (11th

Cir. 2009) (100-year sentence reasonable where defendant had repeated sexual

intercourse with his 13 year-old stepdaughter). Based on the district court’s


                                         5
              Case: 13-13353     Date Filed: 12/31/2013   Page: 6 of 6


consideration of possible sentencing disparity issues, its weighing of the § 3553(a)

factors, the high sentences imposed on defendants similarly situated to Williams,

and the fact that his total sentence is 10 years below the statutory maximum for his

offenses, his 100-year total sentence is not outside the range of reasonable

sentences. Accordingly, we affirm Williams’s total 100-year sentence.

      AFFIRMED.




                                          6